FILED
                                                                                     MAR. 16, 2022
                            UNITED STATES DISTRICT COURT                       Clerk, U.S. District & Bankruptcy
                            FOR THE DISTRICT OF COLUMBIA                       Court for the District of Columbia


AMANDA D. TUCKER MEUSE,                       )
                                              )
                               Plaintiff,     )
                                              )
       v.                                     )       Civil Action No. 21-2871 (UNA)
                                              )
CLIFFORD WHITE,                               )
                                              )
                               Defendant.     )


                                  MEMORANDUM OPINION

       Plaintiff, appearing pro se, purports to bring this qui tam action under the False Claims

Act (“FCA”), see 31 U.S.C. §§ 3729-32. “The False Claims Act prohibits false or fraudulent

claims for payment from the United States.” U.S. ex rel. Purcell v. MWI Corp., 807 F.3d 281,

286 (D.C. Cir. 2015) (citations omitted); see United States ex rel. Bledsoe v. Cmty. Health Sys.,

Inc., 342 F.3d 634, 640 (6th Cir. 2003) (describing FCA as “an anti-fraud statute that prohibits

the knowing submission of false or fraudulent claims to the federal government”). It authorizes a

private individual, as a relator, “to bring [a qui tam] action in the Government’s name, and to

recover a portion of the proceeds of the action, subject to the requirements of the statute.” U.S.

ex rel. Batiste v. SLM Corp., 659 F.3d 1204, 1206 (D.C. Cir. 2011) (citations omitted).

       In federal courts such as this, plaintiffs “may plead and conduct their own cases

personally or by counsel[.]” 28 U.S.C. § 1654. The United States is “the real party in interest”

in a qui tam action, Cobb v. California, No. 15-cv-176, 2015 WL 512896, at *1 (D.D.C. Feb. 4,

2015), and pro se parties may not pursue a claim on behalf of the United States, see Idrogo v.

Castro, 672 F. App’x 27 (D.C. Cir. 2016) (per curiam) (concluding “district court correctly held

that pro se plaintiffs . . . may not file a qui tam action pursuant to the False Claims Act”); Walsh

                                                  1
v. JPMorgan Chase Bank, NA, 75 F. Supp. 3d 256, 263 (D.D.C. 2014) (“[I]t is well-settled that a

qui tam action may not be brought by a pro se plaintiff.”). To the extent plaintiff intends to bring

another sort of claim, her complaint neither makes her intention clear nor articulates a viable

legal claim.

       The Court will grant plaintiff leave to proceed in forma pauperis and dismiss the

complaint and this civil action without prejudice. A separate Order accompanies this

Memorandum Opinion.



DATE: March 16, 2022                                 /s/
                                                     AMIT P. MEHTA
                                                     United States District Judge




                                                 2